Citation Nr: 0105992	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder and if so, 
whether that benefit should be granted.   


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in May 1998 in which the RO reopened the previously 
denied claim, but denied entitlement to service connection 
after concluding the evidence did not support a finding that 
the occurrence of the stressors alleged to have caused the 
veteran's post-traumatic stress disorder (PTSD).  


FINDINGS OF FACT 

1.  Service connection for PTSD was denied by the RO in 
August 1986.  The veteran did not appeal that determination, 
and that decision is final.  

2.  The evidence received subsequent to the August 1986 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The evidence received subsequent to the August 1986 RO 
decision is new and material, and serves to reopen the claim 
for entitlement to service connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2000).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. If the evidence establishes that the 
veteran engaged in combat with the enemy and that the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000).

Factual Background

The evidence of record at the time of the August 1986 rating 
decision is briefly summarized.  The service medical records 
reflect no complaint or finding relative to a psychiatric 
disorder.  The veteran was hospitalized at a VA facility in 
June 1986 for substance abuse.

Service connection for PTSD was denied by the RO in August 
1986.  At that time the RO stated that the claim was denied 
because there was no diagnosis of PTSD or any other 
psychiatric disorder during service, and the only treatment 
following service was for drug and alcohol abuse.  The 
veteran was notified of that decision and of his appellate 
rights.  He did not appeal that determination.  Accordingly 
the August 1986 decision is final.  38 U.S.C.A. § 7105 (West 
1991).  However, the veteran may reopen his claim by the 
submission of new and material evidence. 38 U.S.C.A. §§ 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2000). The evidence 
received subsequent to the last final decision is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  See Justus v. 
Principii, 3 Vet. App. 510, 513 (1992). See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

The evidence received since the August 1986 decision includes 
VA and private medical records covering a period from 1992 to 
1998.  Included in these records was a July 1998 statement 
from a VA psychiatrist, which shows a diagnosis of PTSD. 
hearing testimony.

During a September 1998 hearing before a hearing officer at 
the RO and a hearing held before the undersigned in November 
1999, the veteran testified as to his stressors and 
psychiatric symptoms.  

Analysis

In this case, since the August 1986 decision denying service 
connection became final the veteran has submitted medical 
evidence of a diagnosis of PTSD.  As the claim was originally 
denied because there was no medical evidence of a diagnosis 
of PTSD, that newly submitted evidence is also material, as 
it is so significant that it must be considered in order to 
fairly decide the claim.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, this claim 
is reopened. 


REMAND

In a January 2000 letter the veteran indicated that he had 
power of attorney over his claim.  It appears that he is 
revoking a previous power of attorney executed in favor of an 
attorney. 

The veteran testified that he has PTSD as the result of 
events that occurred while he served on active duty, 
including matters related to racial tensions as well as 
seeing maimed Vietnamese, dead Vietnamese, loading body bags 
at the airport, and being in mail convoys under fire.  In the 
rating decision on appeal, the RO concluded that it was 
unable to verify the occurrence of stressors reported by the 
veteran.  

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the framework for establishing the presence of a 
recognizable stressor which is the essential prerequisite to 
support the diagnosis of PTSD.  The evidence necessary to 
establish the existence of the recognizable stressor during 
service will vary depending on whether or not the veteran was 
"engaged in combat with the enemy" under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304.  

38 C.F.R. § 3.304(f) provides that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD. Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  

One of the stressors reported by the veteran was the fear he 
experienced just by being stationed in Vietnam.  The Board is 
satisfied that this stressor is verified.  The sufficiency of 
this stressor is a medical decision.

A November 1998 response from the Naval Historical Center 
referred to an attachment, the history of Naval Support 
Activity, Da Nang for 1968 but the attachment apparently did 
not accompany the response. 

With regard to medical records, the Board notes that among 
the records from The Emory Clinic is a reference to a March 
25, 1997, admission to the psychiatric unit. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records which are not on 
file pertaining to treatment received for 
his psychiatric illness since service, to 
include the March 1997 psychiatric records 
from The Emory Clinic.  

2.  It is requested that the RO obtain all 
current treatment records from the VA 
medical facility in Decatur, Georgia.  

3.  The RO should inform the veteran that 
he has the opportunity to submit any 
additional information regarding any 
claimed stressors.  He should describe in 
detail the stressful events, the dates, 
locations and the unit(s) to which he was 
assigned.  The RO should also inform the 
veteran that he may submit any additional 
evidence concerning the claimed inservice 
stressors, to include statements of 
individuals who can corroborate the 
stressors.  He should be asked to specify 
whether he is revoking the power of 
attorney of N. L. P.

4.  It is requested that the RO contact 
the Operational Archives Branch of the 
Department of the Navy and obtain the 
attachment that was referred to in the 
November 25, 1998, letter from that 
organization.  

5.  The RO should prepare a summary of 
all of the claimed stressors reported by 
the veteran and send it to USASCRUR, 7798 
Cissna Road, Suite 101, Springfield VA 
22150-3197.  His stressors include the 
following: coming under enemy fire 
monthly, to include from Monkey Mountain, 
at Da Nang where security was maintained 
by the 3rd Marine Division; the Tet 
Offensive when he saw bodies outside the 
base; and race riots in Da Nang on the 
death of Reverend Martin Luther King.  
The USASCRUR should be requested to 
provide any information available, which 
might corroborate the veteran's asserted 
stressors and any other sources which may 
have pertinent information. 

6.  The RO should make a determination as 
to which stressor(s) is verified, to 
include consideration as to whether the 
veteran was involved in combat.  The 
determination should be set forth in 
writing in the claims folder.  If it is 
concluded that the veteran was involved 
in combat, corroborative evidence is not 
required regarding any combat-related 
stressors.

7.  VA examinations should be performed 
by a psychiatrist and a psychologist in 
order to determine the nature and 
severity of any psychiatric illness, to 
include PTSD.  The claims folder and a 
copy of this Remand must to be made 
available to the examiners in conjunction 
with the examination.  All indicated 
tests are to be conducted.  The RO is to 
inform the examiners that only a stressor 
that has been verified by the RO or the 
Board may be used as a basis for a 
diagnosis of PTSD.  The examiners should 
also be informed that the veteran's 
stressor of being in Vietman is 
considered verified.  If the diagnosis 
PTSD is deemed appropriate, the 
psychiatrist should specify whether each 
stressor found to be established by the 
record was sufficient to produce the 
PTSD, and whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors.  A 
complete rational of any opinion 
expressed should be included in the 
examination report. 

8.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status, to include 
consideration of 38 U.S.C.A. § 1154(b) 
(West 1991). 

9.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

10.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

 



